Hoffman, J.
—The defendant, Mrs. Dempsey, avers, in her answer, that she is the owner in fee of the premises sought to be sold by this action for the payment of the notes and the *63mortgage mentioned in the complaint, and then proceeds to set up usury in such notes, and with sufficient particularity.
She then further answers, that since the commencement of the action, by an instrument in writing of. the 8th of June, 1861, for valuable consideration the plaintiff released and discharged such notes, and released the makers thereof from all personal liability on the same.
On'the trial, the following instrument was given in evidence.
(Title of the cause.) “ It is hereby stipulated and agreed, that all personal claim against the above-named defendants, on account of the notes and bond and mortgage set forth and described in the complaint herein, is hereby released and discharged, and that no personal judgment shall be taken against these defendants, on account of all such matters in this or any other action; and the release and discharge is hereby given, in consideration of the withdrawal of the answer interposed by the defendants in such action.”
(Signed.) M. Chamberlain.
Witness, Wm. M. Allen.
First. As to the defence of usury, I assumed that the answer was sufficient, on the trial, to warrant the supposition that Mrs. Dempsey was a purchaser, since the mortgage, from or under the mortgagor, and took subject to the mortgage. There was no proof of the assumption of the mortgage. The answer, by attempting to invalidate it as usurious, admits its existence as a lien apparently; ánd this defendant did not show that the conveyance to her did not refer to the mortgage.
I had the strongest impression that the defence of usury was not open to a party, a purchaser, in such a situation: that by force of the statute of 1837, a borrower, and a borrower only, could institute proceedings' to have the mortgage cancelled: that privilege and redress attached to him alone, and not to a purchaser or creditor. ' •
But the case of Sands a. Church (2 Seld., 347) expressly decides that a person who had taken the equity of redemption, by purchase or otherwise, subject to the mortgage, cannot resist a foreclosure on the ground of usury in it.
Second. This, then, leaves the only other question to be, the effect of the instrument of discharge or release above recited.
*64I think the present a very nice question. The result of Chan- „ cellor Kent’s decision in Kirby a. Taylor (6 Johns. Ch., 242) was, that a release of a principal was a release of the surety, in equity as well as at law; that a release of one of several principal obligors, saving the right against all the others, did. not discharge the surety, who was surety of all, from the obligations of the co-principals, but only from those of the principal released.
The strict rule of the common law has been much relaxed, and courts have to restrict the operation of a release so as not to extend it beyond the fair intention of the party. 'Thus, general words, however comprehensive, are controlled by a recital. (Sampson a. Cook, 5 Barn. & Ald., 606 ; Boyes a. Black, 13 Com. Bench, 652.) And so the reservation of a claim, against a copartner, expressly made in a release of one partner, will save the right against the former. (Solly a. Forbes, 2 Br. & Bing., 38 ; see Thompson a. Jack, 3 Com. Bench, 540.)
The effect of the instrument, in this case, is to' destroy all right of action against the maker of the notes and mortgagor. If the notes were not due, the negotiation of them could have been enjoined. The surrender of them could probably have been compelled at any time. It is-not merely a relinquishment of a demand for any excess of debt beyond the proceeds of the property; it is an absolute discharge of the mortgagor from the whole debt.
I think that the relation of principal and surety may.be considered as existing, this purchaser taking the land, subject to the lien, for a debt of this mortgagor. The debt is so far the principal’s as that an assignment of it will transfer the security.
' But the ground and reason of the rule as to the effect of a release of a principal is, that he, upon payment of the demand, becomes, by operation of law or transfer, substituted to- the rights of the creditor, and may sue the debtor.' (See the opinion of Allen, J., in La Farge a. Herter, 11 Barb., 158, and authorities cited ; also, Hubbell a. Carpenter, 5 Ib., 520 ; affirmed, 5 Seld., 171.)
. In the present case, if the defendant’s land is sold to pay the mortgage money, as far as it will suffice, there could not be in any event a demand over, upon this mortgagor. The defendant has got the property- upon a consideration which included the *65mortgage debt- as part of its value. Upon a foreclosure, the original debtor could only be made liable for the deficiency.
The land must first be resorted to, if the creditor takes this course, although he is not prevented from suing at law upon the obligation or evidence of debt.
I think the plaintiff entitled to judgment.
Ordered accordingly.